DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 1-20 have been cancelled. Claims 21-40 have been examined and are pending.
Examiner Comments
Claims 21-22, 24-26, 31, 33-35, and 40 are directed towards “requesting device” and has been analyzed for 35 USC 112(2). The claim comprises receiving a first digital signature from a requesting device or providing a response to the requesting device, as well as others. No 35 USC 112(2) deemed necessary since specification states: “Requesting device 104 may include one or more computing devices configured to perform one or more processes consistent with the disclosed embodiments. For example, requesting device 104 may include a notebook computer,...” (para 0033).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 30-33, and 37-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9-10, and 38  of copending Application No. 16/440607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are receiving, identifying, accessing and providing a response to received and identified digital signature from a requesting device associated with fields of a database.
Co-pending Application
16/440,607
Instant application
16/820,519
Obvious Comparison
Claim 1
A computer system comprising: a database storing information associated with a plurality of fields; 

one or more memories storing instructions; and one or more processors that execute the instructions to perform operations comprising: 

receiving a digital signature from a requesting device, the digital signature comprising an array of one or more bits, wherein each of the one or more bits is associated with a position in the array and wherein each position in the array is associated with a field in the database; 

identifying, based on the digital signature, one or more requested fields, wherein a requested field is associated with a bit having a value of True in the array; 

accessing the database to retrieve the information associated with the one or more requested fields identified based on the digital signature, the information being associated with at least one Application Programming Interface; and 

provide a response (data) to the requesting device to cause a requesting application to consume the response from the API.

Claim 4
The system of claim 3, further comprising accessing the database to retrieve information associated with the one or more required fields.
Claim 21
A computer system comprising: a database storing information associated with a plurality of fields; 

one or more memories storing instructions; and one or more processors that execute the instructions to perform operations comprising: 

receiving a first digital signature from a requesting device, wherein the first digital signature is associated with a first set of fields in the database; 






identifying, based on the first digital signature, one or more requested fields, wherein the first set of fields comprises the one or more requested fields; 

accessing the database to retrieve the information associated with the one or more requested fields identified based on the first digital signature, the one or more requested fields being associated with at least one Application Programming Interface (API); and 

providing a response to the requesting device to cause a requesting application to consume the response from the API.

Claim 40
A non-transitory computer-readable medium including instructions executable by one or more processors to carry out operations comprising: receiving a first digital signature from a requesting device, wherein the first digital signature is associated with a first set of fields in the database; identifying, based on the first digital signature, one or more requested fields, wherein the first set of fields comprises the one or more requested fields; accessing the database to retrieve the information associated with the one or more requested fields identified based on the first digital signature, the one or more requested fields being associated with at least one Application Programming Interface (API); and providing a response to the requesting device to cause a requesting application to consume the response from the API
Receiving, identifying, accessing and providing a response to received and identified digital signature from a requesting device associated with fields of a database.
Claim 3
The system of claim 1, wherein the database is configured to store a dependencies table, the dependencies table containing dependency information indicating one or more required fields needed to generate a query to return at least one requested field.
Claim 23
The system of claim 21, wherein the database is configured to store a dependencies table, the dependencies table containing dependency information indicating one or more required fields needed to generate a query to return at least one requested field of the first set of fields.

Claim 9
The system of claim 1, further comprising determining query information associated with retrieving the information associated with the one or more requested fields from the database.



Claim 10
The system of claim 9, wherein query information comprises as least one or a runtime, a size associated with the information, dependency information, or a query used to retrieve the information.
Claim 30
The system of claim 21, wherein the operations further comprise: determining a query configured to retrieve the information associated with the one or more requested fields from the database.


Claim 31
A method for using a digital signature comprising: receiving a first digital signature from a requesting device, wherein the first digital signature is associated with a first set of fields in the database; identifying, based on the first digital signature, one or more requested fields, wherein the first set of fields comprises the one or more requested fields; accessing the database to retrieve the information associated with the one or more requested fields identified based on the first digital signature, the one or more requested fields being associated with at least one Application Programming Interface (API); and providing a response to the requesting device to cause a requesting application to consume the response from the API.


Claim 32
The method of claim 31, wherein the database is configured to store a dependencies table, the dependencies table containing dependency information indicating one or more required fields needed to generate a query to return at least one requested field of the first set of fields.


Claim 33
The method of claim 31, wherein the method further comprises: receiving a second digital signature associated with a second set of fields from a requesting device; identifying, based on the second digital signature, one or more requested fields associated with the second set of fields; and accessing the database to retrieve the information associated with the one or more requested fields, the one or more requested fields being associated with the at least one API.


Claim 37
The method of claim 31, wherein the first digital signature comprises an array of one or more bits.


Claim 38
The method of claim 37, wherein each of the one or more bits is associated with a position in the array and wherein each position in the array is associated with a field in the database.

Claim 38
The method of claim 38, wherein a requested field is associated with a bit having a value of True in the array.
Claim 39
The method of claim 38, wherein a requested field is associated with a bit having a value of True in the array.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. See line 8: comprises.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “...requesting device...” in claims 21-22, 24-26, 31, 33-35, and 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24-31, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan, US PG Publication (20190236562 A1), in view of Struttman, US PG Publication (20170364701 A1).
Regarding claims 21, 31, and 40, Padmanabhan teaches a computer system comprising: [Padmanabhan 20190236562A1, ¶¶0046: an exemplary architecture 100 shown in Fig. 1A] 
a database storing information associated with a plurality of fields; [Padmanabhan 20190236562A1,  ¶0047: a database system 130 includes databases 155A and 155B, for example, to store application code, object data, tables, datasets, and underlying database records.]
one or more memories storing instructions; [Padmanabhan 20190236562A1, ¶¶0042 and 0044: embodiments relate to apparatus therein may be a general purpose computer to activate/execute programs stored in memories] and
one or more processors that execute the instructions to perform operations comprising: [Padmanabhan 20190236562A1, ¶¶0042 and 0044: general purpose computer executes stored programs]
receiving a first digital signature from a requesting device, wherein the first digital signature is associated with a first set of fields in the database; [Padmanabhan,  ¶¶0051-0056: Host organization 111 environment of the Host Organization 110 include:  web server 175 with request interface, authenticator 140, query interface 180, database system 130 and blockchain services interface 190 having included therein both a blockchain consensus manager 191, a block validator 192, and sidechain exchange manager 193; communicatively interfaces to participating nodes 133 via network 155, shown in Fig. 1a. ¶¶0063 and 0065 : ...the host organization 110 via blockchain services interface 190 collectively operate as the repository for the information stored within a blockchain by implementing compliant distributed ledger technology (DLT). Blockchain transactions are broadcast to the network using software, via which any participating node 133, including the host organization 110 when operating as a node, receives such transaction broadcasts. Fig. 1c and ¶¶0078 and 0080-0081: The blockchain consensus manager 191 provides consensus management on behalf of the host organization 110, via the blockchain services interface 190. ¶¶0090-0092: Fig. 1D shows exemplary architecture 103 to perform a symmetric two-way pegged transfer... ; for which the sidechain exchange manager 193 of the host organization 110 participates as a node, so as to permit access and transactional capabilities with the sidechain exchange manager (node) 193. ¶¶0114-0116: Processing logic of a distributed ledger technology (DLT) platform host or a blockchain platform host obtains transaction type from request to a add a new block to a block to a blockchain; where the transaction type is specified in a field in a header portion of the blockchain protocol data packet, in which case, the blockchain protocol itself is aware of the transaction type being specified.]
identifying, based on the first digital signature, one or more requested fields, wherein the first set of fields comprises the one or more requested fields; [Padmanabhan, ¶0054: query interface 180 capable of receiving/executing requested queries for requested data, result set or response]
While Padmanabhan teaches the information associated with the one or more requested fields [See Padmanabhan, ¶0047: object data... underlying database records] and at least one Application Programming Interface (API) [Padmanabhan, ¶0054: query interface 180 implements an Application Programming Interface (API)]; however, Padmanabhan fails to explicitly teach but Struttman teaches accessing the database to retrieve the information associated with the one or more requested fields identified based on the first digital signature, the one or more requested fields being associated with at least one Application Programming Interface (API); [Struttman, ¶0198 and 0201: first write request to lower-trust DB 14 specifies a set of values to be written to a set of fields in a set of records of a database; where the write request is an application program interface (API) request to database driver] and   
providing a response to the requesting device to cause a requesting application to consume the response from the API. [Struttman, ¶¶0204-0205: security drivers may cause pointers to be store and modify the application program interface request from the workload application; in some cases this includes receiving a query and receiving a query response to the request. ¶¶0217-0218: a scattered file can be accessed using exposed third-party API that passes file-handle, buffer, or other data stream]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of apparatuses for implementing document interface and collaboration using quipchain in a cloud based computing environment of Padmanabhan before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  
 
Regarding claim 22, the combination of Padmanabhan and Struttman teach claim 21 as described above.
wherein the operations further comprise: 
Padmanabhan teaches generating a graphical user interface configured to display fields available in the database, wherein the graphical user interface is displayed on the requesting device; [Padmanabhan, ¶¶0196-0197: Fig. 8B shows an exemplary architecture 801 with additional detail of GUI 803 at a user device 899 that allows user to search blockchain for all profiles associated with their universal ID...]
receiving, via the graphical user interface a selection of the first set of fields from among the available fields; [Padmanabhan, ¶¶0196-0197: Fig. 8B shows an exemplary architecture 801 with additional detail of GUI 803 at a user device 899 that allows user to search blockchain for all profiles associated with their universal ID, which the universal ID is unique to that individual within the host organization 110.] 
generating the first digital signature based on the selection; [Padmanabhan, ¶¶0202 and 0204-0205: ... user unlocks the chosen data elements to be shared and clicks submit, consent is then granted...ones granted by user, participating nodes for blockchain for different industries use a universal ID generated by the host organization ] and 
transmitting the first digital signature to the requesting device. [Padmanabhan, ¶¶0217-0218: an amalgamation of small communities, each smaller community being made up of each of the customer organizations that are participating in the blockchain. Whenever data is requested from the blockchain a notification is transmitted to the entire super-community; which includes the customer organization (e.g. tenant) that is requesting access to protected information stored within a blockchain]

Regarding claims 24 and 33, the combination of Padmanabhan and Struttman teach claim 21 as described above.
Padmanabhan teaches wherein the operations further comprise: 
receiving a second digital signature associated with a second set of fields from a requesting device; [Padmanabhan, ¶0151: method 500 shows receiving a second portion thereof]
identifying, based on the second digital signature, one or more requested fields associated with the second set of fields; [Padmanabhan, ¶0151: method 500 shows creating a second blockchain asset ] and  -4-New Continuation of U.S. Application No. 16/440,607 Attorney Docket No. 11360.0629-01000 
While Padmanabhan teaches the information associated with the one or more requested fields [See Padmanabhan, ¶0047: object data... underlying database records] and at least one Application Programming Interface (API) [Padmanabhan, ¶0054: query interface 180 implements an Application Programming Interface (API)]; however, Padmanabhan fails to explicitly teach but Struttman teaches accessing the database to retrieve the information associated with the one or more requested fields, the one or more requested fields being associated with the at least one API. [Struttman, ¶0218] API in some embodiments may be exposed do data-stream for scattering and storage].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of apparatuses for implementing document interface and collaboration using quipchain in a cloud based computing environment of Padmanabhan before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  


Regarding claims 25 and 34, the combination of Padmanabhan and Struttman teach claim 24 as described above.
While Padmanabhan teaches at least one Application Programming Interface (API) [Padmanabhan, ¶0054: query interface 180 implements an Application Programming Interface (API)]; however, Padmanabhan fails to explicitly teach but Struttman teaches wherein the operations further comprise: providing a second response to the requesting device to cause a second requesting application to consume the second response from the API.  [See Struttman, ¶¶0204-0205: security drivers may cause pointers to be store and modify the application program interface request from the workload application; in some cases this includes receiving a query and receiving a query response to the request. ¶¶0217-0218: a scattered file can be accessed using exposed third-party API that passes file-handle, buffer, or other data stream. Examiner interprets that the operations performing the interactions of the identifying and/or assigning pointers will have multiple instances occurring when interfacing with the databases. See ¶¶207 and 0209]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of apparatuses for implementing document interface and collaboration using quipchain in a cloud based computing environment of Padmanabhan before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  

Regarding claims 26 and 35, the combination of Padmanabhan and Struttman teach claim 24 as described above.
While Padmanabhan teaches at least one Application Programming Interface (API) [Padmanabhan, ¶0054: query interface 180 implements an Application Programming Interface (API)]; however, Padmanabhan fails to explicitly teach but Struttman teaches wherein the operations further comprise: providing a second response to the requesting device to cause the requesting application to consume the second response from the API.  [See Struttman, ¶¶0204-0205: security drivers may cause pointers to be store and modify the application program interface request from the workload application; in some cases this includes receiving a query and receiving a query response to the request. ¶¶0217-0218: a scattered file can be accessed using exposed third-party API that passes file-handle, buffer, or other data stream. Examiner interprets that the operations performing the interactions of the identifying and/or assigning pointers will have multiple instances occurring when interfacing with the databases. See ¶¶207 and 0209]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of apparatuses for implementing document interface and collaboration using quipchain in a cloud based computing environment of Padmanabhan before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  

Regarding claims 27 and 36, the combination of Padmanabhan and Struttman teach claim 24 as described above.
However, Padmanabhan fails to explicitly teach but Struttman teaches wherein the first set of fields comprises at least one different field from the second set of fields. [Struttman, ¶0031 a set of columns corresponding to different fields]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of apparatuses for implementing document interface and collaboration using quipchain in a cloud based computing environment of Padmanabhan before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  

Regarding claim 28, the combination of Padmanabhan and Struttman teach claim 21 as described above.
However, Padmanabhan fails to explicitly teach but Struttman teaches wherein accessing the database comprises accessing one or more segments of the plurality of segments, the one or more segments containing the one or more requested fields. [Struttman, ¶0088: segments that encode stored data]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of apparatuses for implementing document interface and collaboration using quipchain in a cloud based computing environment of Padmanabhan before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  


Regarding claim 29, the combination of Padmanabhan and Struttman teach claim 28 as described above.
However, Padmanabhan fails to explicitly teach but Struttman teaches wherein accessing the database comprises accessing the one or more segments based on database architecture information stored in the database. [Struttman, ¶0088: segment pointers – TXID – are stored in alternate data stores for later referencing and retrieval.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of apparatuses for implementing document interface and collaboration using quipchain in a cloud based computing environment of Padmanabhan before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  

Regarding claim 30, the combination of Padmanabhan and Struttman teach claim 21 as described above.
Padmanbhan teaches wherein the operations further comprise: determining a query configured to retrieve the information associated with the one or more requested fields from the database. [Padmanabhan, ¶0320-0321: using structured query maps to appropriate participating node and blockchain asset for multiple customer organization, based on the OrgID]

Regarding claim 37, the combination of Padmanabhan and Struttman teach claim 31 as described above.
Padmanabhan teaches wherein the first digital signature comprises an array of one or more bits. [Padmanabhan, ¶0078: standard proof 165 requires a specific bit sequence per chosen blockchain protocol]

Regarding claim 38, the combination of Padmanabhan and Struttman teach claim 37 as described above.
Padmanabhan teaches wherein each of the one or more bits is associated with a position in the array and wherein each position in the array is associated with a field in the database. [See Padmanabhan, ¶0078: 10 zeros or defined binary sequence, leading or trailing associated with the hash value. Examiner interprets the positioning to be indicative of the trailing, fixed, and/or leading zero placements.]

Regarding claim 39, the combination of Padmanabhan and Struttman teach claim 38 as described above.
Padmanabhan teaches wherein a requested field is associated with a bit having a value of True in the array. [Padmanabhan, ¶0316 user presents a structured query 1406 specifying an UPDATE command.... a user specifies, for example, UPDATE table_name, SET column1=value1, column2=value2. Examiner interprets that requested field can be asserted to a True value type.]

 Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan, US PG Publication (20190236562 A1), in view of Struttman, US PG Publication (20170364701 A1), in view of Bregler et al, hereinafter (“Bregler”), US PG Publication (20190042588 A1).

Regarding claims 23 and 32, the combination of Padmanabhan and Struttman teach claim 21 as described above.
While Padmanabhan teaches dependencies [Padmanabhan, ¶0248]; however, the combination of Padmanabhan and Struttman fail to explicitly teach but Bregler teaches wherein the database is configured to store a dependencies table, the dependencies table containing dependency information indicating one or more required fields needed to generate a query to return at least one requested field of the first set of fields. [Bregler, ¶0037-0038: processing engine is configured to receive from a user 161, a query 162 regarding the nature of the dependencies present in the database environment... Based upon the parameters received, the engine executes a search upon the dependency table to identify matching data relevant to the query. The results of the search are returned to the engine in the form of a dependency mapping 166. Such a mapping may identify objects and files and corresponding dependencies between them. The mapping is in turn returned by the engine to the user as a query result 168.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Padmanabhan and Struttman before him or her by including the teachings of dependency Mapping in a Database Environment of Bregler. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman along with queries posed to the dependency table may further seek intra-designtime dependency information [Bregler, ¶Abstract].  

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
de la Iglesia (20070226504 A1) discloses a signature match processing in a document registration system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/           Primary Examiner, Art Unit 2497